EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred C. Hernandez on 06/09/2021. 
The application has been amended as follows: 
Claim 1, line 16: replace “the second zone” with --each of the second zones--;
Claim 1, line 17: replace “the first zone” with -- the respective first zone--;
Claim 1, line 18: replace “the second zone” with --each of the second zones--;
Claim 1, line 18: replace “the first zone” with --the respective first zone--;
Claim 1, line 20: replace “the first zone” with --the respective first zone--;
Claim 1, line 20: replace “the second zone” with --the respective second zone--; 
Claim 2, line 2:  replace “the layers” with --the inner layers--;
Claim 3, line 2: replace “the cloth material” with --the cloth--;
Claim 4, line 4: replace “the cloth material” with --the cloth of the at least one of the inner layers--; and
Claim 8, line 1: replace “the entire second zone is rectangular” with --each of the entire second zones is rectangular--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art does not teach or suggest “wherein each of the inner layers includes a first zone positioned within a central region of each of the inner layers and a second zone positioned entirely along outermost, opposed lateral edges of the pad, and wherein the second zone has a U-shape that defines an interior region and wherein the first zone is entirely positioned within the interior region of the U-shape such that the second zone at least partially surrounds the first zone, and wherein each of the first and second zones contains a single electrical circuit line that spans a respective zone in a zig-zag pattern” along with the other features of claim 1. 
US 4,175,263 (Triplett) (Previously cited) discloses a U-shaped pad in Figure 2. However, Triplett fails to disclose that the U-shaped pad is positioned entirely along outermost, opposed lateral edges of the device and that the first zone is entirely positioned within the interior region of the U-shaped zone. 
US 5,184,112 A (Gusakov) discloses a U-shaped second zone in Fig. 5 defined by a sensor 402 which is positioned entirely along outermost, opposed lateral edges of the device. Gusakov also discloses first zone defined by a second sensor 404 which is positioned within the interior region of the U-shaped first zone of the sensor 402. However, because the sensors 402 and 404 share a common outlet 406, Gusakov fails to disclose that the first zone is positioned entirely within the interior region of the U-shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791